             Case 2:18-cv-00573-JCC Document 37 Filed 02/08/19 Page 1 of 17



 1                                                     THE HONORABLE JOHN C. COUGHENOUR

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 9                                           AT SEATTLE

10   JEFF OLBERG, an individual, CECILIA ANA
     PALAO-VARGAS, an individual, MICHAEL                   Case No. 18-cv-00573 JCC
11   CLOTHIER, an individual, and JACOB
     THOMPSON, and individual, on behalf of
12   themselves and all others similarly situated,          ALLSTATE’S ANSWER TO
                                                            PLAINTIFFS’ FIRST AMENDED
13                   Plaintiffs,                            COMPLAINT

14            v.

15   ALLSTATE INSURANCE COMPANY, an
     Illinois Corporation, and ALLSTATE FIRE
16   AND CASUALTY INSURANCE COMPANY,
     an Illinois corporation
17
                     Defendants.
18

19

20            Defendants Allstate Insurance Company and Allstate Fire and Casualty Insurance

21   Company (collectively, “Allstate”), by and through their attorneys, answer Plaintiffs’ First

22   Amended Complaint as follows:

23                                    I.    NATURE OF THE CASE

24            1.     Paragraph 1 contains legal conclusions, to which no response is required. To the

25   extent a response is required, Allstate denies.

26
      ALLSTATE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED                           LAW OFFICES OF
                                                                            COZEN O’CONNOR
      COMPLAINT - 1                                                      A PROFESSIONAL CORPORATION
                                                                               999 THIRD AVENUE
      CASE NO. 18-CV-00573 JCC                                                    SUITE 1900
                                                                          SEATTLE, W ASHINGTON 98104
                                                                               (206) 340-1000
     39895018\1
             Case 2:18-cv-00573-JCC Document 37 Filed 02/08/19 Page 2 of 17



 1            2.    Answering Paragraph 2, Allstate denies that it violated any rules or laws

 2   referenced herein by Plaintiffs. Allstate further denies Plaintiffs’ characterization of the term

 3   “gray-market vehicles,” denies that the term “gray-market vehicles” has any recognized

 4   definition in the context of negotiating and settling total loss auto claims, denies that “gray-

 5   market vehicles” are less valuable and that their prices are depressed, and denies that “gray-

 6   market vehicles” are inherently non-comparable vehicles. Unless expressly admitted, Allstate

 7   denies all remaining allegations and inferences set forth in Paragraph 2.

 8            3.    Answering the first sentence of Paragraph 3, Allstate denies that any “condition

 9   adjustments” contained in the valuation report are arbitrary, un-itemized, unexplained, or in

10   violation of Washington law. Allstate admits that the valuation reports it uses in the claims

11   adjustment process may apply a condition adjustment resulting in either a deduction or addition

12   to the valuation. Unless expressly admitted, Allstate denies all remaining allegations and

13   inferences set forth in Paragraph 3.

14            4.    Answering Paragraph 4, Allstate denies.

15            5.    Paragraph 5 contains allegations regarding the nature of Plaintiffs’ claims to

16   which no response is required. Allstate denies that class certification is appropriate. Allstate

17   denies Plaintiffs’ characterization of the term “gray-market vehicles,” denies that the term “gray-

18   market vehicles” has any recognized definition in the context of negotiating and settling total

19   loss auto claims, denies that “gray-market vehicles” are less valuable and that their prices are

20   depressed, and denies that “gray-market vehicles” are inherently non-comparable vehicles. To

21   the extent further response is required, Allstate denies the allegations set forth in Paragraph 5.

22            6.    Paragraph 6 contains a request for relief and therefore does not require a response.

23   To the extent a response is required, Allstate denies that Plaintiffs, on behalf of themselves

24   and/or any putative class, are entitled to any relief by way of this action.

25

26
      ALLSTATE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED                                LAW OFFICES OF
                                                                               COZEN O’CONNOR
      COMPLAINT - 2                                                         A PROFESSIONAL CORPORATION
                                                                                  999 THIRD AVENUE
      CASE NO. 18-CV-00573 JCC                                                       SUITE 1900
                                                                             SEATTLE, W ASHINGTON 98104
                                                                                    (206) 340-1000
     39895018\1
             Case 2:18-cv-00573-JCC Document 37 Filed 02/08/19 Page 3 of 17



 1                                        II.         JURISDICTION

 2            7.     Answering the first sentence of Paragraph 7, Allstate admits only that this Court

 3   has jurisdiction due to complete diversity of the parties. Allstate denies that only minimal

 4   diversity exists. Allstate admits that it is a citizen of Illinois, is incorporated in Illinois, and has

 5   its principal place of business is in Illinois. Allstate is without sufficient information to form a

 6   belief as to the truth of the remaining allegations set forth in Paragraph 7, and therefore denies

 7   the same.

 8            8.     Answering Paragraph 8, Allstate admits the United States District Court for the

 9   Western District of Washington has personal jurisdiction over Allstate in this action. Allstate

10   Insurance Company admits that it is a corporation licensed and authorized to do business in

11   Washington and has transacted business in King County, Washington. Allstate Fire and

12   Casualty Insurance Company admits that it is a corporation licensed and authorized to do

13   business in Washington and has transacted business in King County, Washington. Allstate is

14   without sufficient information to form a belief as to the truth of the remaining allegations set

15   forth in Paragraph 8, and therefore denies the same.

16                                              III.     VENUE

17            9.     Answering Paragraph 9, Allstate admits that venue is proper in this Court.

18   Allstate denies all remaining allegations in Paragraph 9.

19                                              IV.     PARTIES

20            10.    Answering Paragraph 10, Allstate admits that Plaintiffs Jeff Olberg and Cecilia

21   Ana Palao-Vargas are and were residents of the State of Washington during the adjustment of

22   their claims at issue in this litigation. Further answering Paragraph 10, Allstate admits on

23   information and belief that Plaintiffs Michael Clothier and Jacob Thompson were residents of

24   the State of Washington during the adjustment of their claims at issue in this litigation. Allstate

25   is without sufficient information and knowledge to form a belief as to the truth of the remaining

26   allegations therein, and therefore denies the same.

      ALLSTATE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED                                LAW OFFICES OF
                                                                                 COZEN O’CONNOR
      COMPLAINT - 3                                                           A PROFESSIONAL CORPORATION
                                                                                    999 THIRD AVENUE
      CASE NO. 18-CV-00573 JCC                                                         SUITE 1900
                                                                               SEATTLE, W ASHINGTON 98104
                                                                                    (206) 340-1000
     39895018\1
             Case 2:18-cv-00573-JCC Document 37 Filed 02/08/19 Page 4 of 17



 1            11.    Answering Paragraph 11, Allstate admits that Plaintiff Jeff Olberg was an insured

 2   under an Allstate Insurance Company private passenger automobile insurance policy, effective

 3   July 1, 2016 to January 1, 2017. Allstate admits that, by endorsement, the Policy provides

 4   coverage for a “covered total loss,” subject to the terms and conditions therein. Unless expressly

 5   admitted, Allstate denies all other allegations and inferences set forth in Paragraph 11.

 6            12.    Answering Paragraph 12, Allstate admits that Plaintiff Cecilia Ana Palao-Vargas

 7   was an insured under an Allstate Fire and Casualty Insurance Company private passenger

 8   automobile insurance policy, effective September 18, 2015 to March 18, 2016. Allstate admits

 9   that Plaintiff Michael Clothier was an insured under an Allstate Fire and Casualty Insurance

10   Company private passenger automobile insurance policy, effective November 12, 2016 to May

11   12, 2017. Allstate further admits that Plaintiff Jacob Thompson was an insured under an Allstate

12   Fire and Casualty Insurance Company private passenger automobile insurance policy, effective

13   December 14, 2017 to June 15, 2018. Allstate admits that, by endorsement, the Palao-Vargas

14   Policy, Clothier Policy, and Thompson Policy each provide coverage for a “covered total loss,”

15   subject to the terms and conditions therein. Unless expressly admitted, Allstate denies all other

16   allegations and inferences set forth in Paragraph 12.

17            13.    Answering Paragraph 13, Allstate admits that Allstate Insurance Company and

18   Allstate Fire and Casualty Insurance Company are underwriting companies and Illinois

19   corporations with their principal places of business in Illinois. Further answering Paragraph 13,

20   Allstate asserts that Allstate Insurance Company and Allstate Fire and Casualty Insurance

21   Company are wholly-owned subsidiaries of Allstate Insurance Holdings, LLC, which is a

22   wholly-owned subsidiary of The Allstate Corporation. Unless expressly admitted, Allstate

23   denies all other allegations and inferences set forth in Paragraph 13.

24                                V.      FACTUAL ALLEGATIONS
25   A.       Allstate relies on manipulated data to underpay total loss claims.
26            14.    Allstate incorporates herein its answers to Paragraphs 1-13.

      ALLSTATE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED                            LAW OFFICES OF
                                                                              COZEN O’CONNOR
      COMPLAINT - 4                                                       A PROFESSIONAL CORPORATION
                                                                                999 THIRD AVENUE
      CASE NO. 18-CV-00573 JCC                                                     SUITE 1900
                                                                           SEATTLE, W ASHINGTON 98104
                                                                                (206) 340-1000
     39895018\1
             Case 2:18-cv-00573-JCC Document 37 Filed 02/08/19 Page 5 of 17



 1            15.   Answering Paragraph 15, Allstate admits that automobile insurance policies

 2   underwritten respectively by Allstate Insurance Company and Allstate Fire and Casualty

 3   Company are issued in the State of Washington, admits that both named Defendants are part of

 4   the Allstate Brand, and admits that the named Defendants file a consolidated annual statement

 5   as members of the Allstate Insurance Group. Further Answering Paragraph 15, Allstate admits

 6   on information and belief that Allstate Insurance Group is the fourth largest personal lines

 7   insurance company in the United States. Unless expressly admitted, Allstate denies all other

 8   allegations and inferences set forth in Paragraph 15.

 9            16.   Answering Paragraph 16, Allstate admits that it endeavors to remain a reliable

10   and trustworthy source of insurance coverage. Allstate further admits that “You’re in good

11   hands” is a trademark of Allstate and a motto used both internally and in advertising. Further

12   answering Paragraph 16, Allstate states that language appearing on its website speaks for itself

13   and denies the allegations of paragraph 16 to the extent they are inconsistent therewith. Further

14   answering Paragraph 16, Allstate admits that Allstate Insurance Company and Allstate Fire and

15   Casualty Company share a common corporate headquarters, file a combined annual report and

16   tax return and have used valuation reports from CCC Information Services, Inc. Allstate denies

17   the remaining allegations set forth in Paragraph 16.

18            17.   Answering Paragraph 17, Allstate states that the terms and conditions of its

19   standard form automobile policy in the State of Washington speak for themselves and denies the

20   allegations set forth in Paragraph 17 to the extent they are inconsistent therewith.

21            18.   Paragraph 18 contains legal conclusions, to which no response is required. To

22   the extent a response is required, Allstate denies.

23            19.   Answering Paragraph 19, Allstate states that the terms and conditions of its

24   standard form automobile policy in the State of Washington speak for themselves and denies the

25   allegations set forth in Paragraph 19 to the extent they are inconsistent therewith.

26
      ALLSTATE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED                             LAW OFFICES OF
                                                                              COZEN O’CONNOR
      COMPLAINT - 5                                                        A PROFESSIONAL CORPORATION
                                                                                 999 THIRD AVENUE
      CASE NO. 18-CV-00573 JCC                                                      SUITE 1900
                                                                            SEATTLE, W ASHINGTON 98104
                                                                                 (206) 340-1000
     39895018\1
             Case 2:18-cv-00573-JCC Document 37 Filed 02/08/19 Page 6 of 17



 1            20.   Paragraph 20 contains legal conclusions, to which no response is required. To

 2   the extent a response is required, Allstate denies.

 3            21.   Paragraph 21 contains legal conclusions, to which no response is required. To

 4   the extent a response is required, Allstate denies.

 5            22.   Answering Paragraph 22, Allstate denies.

 6            23.   Answering Paragraph 23, Allstate denies.

 7            24.   Allstate admits that, as part of its claim adjustment process for a covered total

 8   loss under the policy, it may obtain a valuation report from third party CCC. Allstate states that

 9   the contents of such reports speak for themselves and deny the allegations of Paragraph 24 to

10   the extent they are inconsistent therewith. Unless expressly admitted, Allstate denies all other

11   allegations and inferences set forth in Paragraph 24.

12            25.   Answering Paragraph 25, Allstate denies that, in each and every case, it offers its

13   insureds a claim settlement equivalent to the valuation amount found on the CCC report.

14            26.   Allstate states that the contents of such reports speak for themselves and denies

15   the allegations of Paragraph 26 to the extent they are inconsistent therewith. Unless expressly

16   admitted, Allstate denies all other allegations and inferences set forth in Paragraph 26.

17            27.   Answering Paragraph 27, Allstate denies Plaintiffs’ characterization of the term

18   “gray-market vehicles,” denies that the term “gray-market vehicles” has any recognized

19   definition in the context of negotiating and settling total loss auto claims, denies that “gray-

20   market vehicles” are less valuable and that their prices are depressed, and denies that “gray-

21   market vehicles” are inherently non-comparable vehicles. Allstate states that the contents of

22   such reports speak for themselves and denies the allegations of Paragraph 27 to the extent they

23   are inconsistent therewith. Unless expressly admitted, Allstate denies all other allegations and

24   inferences set forth in Paragraph 27.

25            28.   Answering Paragraph 28, Allstate denies Plaintiffs’ characterization of the term

26   “gray-market vehicles,” denies that the term “gray-market vehicles” has any recognized

      ALLSTATE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED                            LAW OFFICES OF
                                                                             COZEN O’CONNOR
      COMPLAINT - 6                                                       A PROFESSIONAL CORPORATION
                                                                                999 THIRD AVENUE
      CASE NO. 18-CV-00573 JCC                                                     SUITE 1900
                                                                           SEATTLE, W ASHINGTON 98104
                                                                                (206) 340-1000
     39895018\1
             Case 2:18-cv-00573-JCC Document 37 Filed 02/08/19 Page 7 of 17



 1   definition in the context of negotiating and settling total loss auto claims, denies that “gray-

 2   market vehicles” are less valuable and that their prices are depressed, and denies that “gray-

 3   market vehicles” are inherently non-comparable vehicles. Allstate is without sufficient

 4   information to form a belief as to the truth of the remaining allegations set forth in Paragraph

 5   28, and therefore denies the same.

 6            29.    Answering Paragraph 29, Allstate denies Plaintiffs’ characterization of the term

 7   “gray-market vehicles,” denies that the term “gray-market vehicles” has any recognized

 8   definition in the context of negotiating and settling total loss auto claims, denies that “gray-

 9   market vehicles” are less valuable and that their prices are depressed, and denies that “gray-

10   market vehicles” are inherently non-comparable vehicles. Allstate is without sufficient

11   information to form a belief as to the truth of the remaining allegations set forth in Paragraph

12   29, and therefore denies the same.

13   B.       Allstate underpaid the total loss claims of Plaintiffs.
14            30.    Answering Paragraph 30, upon information and belief, Allstate admits as to

15   Plaintiff Palao-Vargas. Upon information and belief, Allstate admits that Plaintiff Olberg owned

16   a vehicle which was involved in an accident and damaged. Allstate is without sufficient

17   information to form a belief as to the truth of the remaining allegations therein, and denies the

18   same.

19            31.    Answering Paragraph 31, Allstate admits.

20            32.    Answering Paragraph 32, Allstate admits that as part of the claims adjustment

21   process of Plaintiffs’ claims, it obtained valuation reports from third-party CCC. Unless

22   expressly admitted, Allstate denies all other allegations and inferences set forth in Paragraph 32.

23            33.    Answering the first sentence of Paragraph 33, upon information and belief,

24   Allstate admits that Plaintiff Jeff Olberg was an owner of a 2013 Ford Fusion Hybrid that was

25   involved an accident in 2016. Allstate is without sufficient information to form a belief as to the

26   truth of the remaining allegations in the first sentence of Paragraph 33, and denies the same.

      ALLSTATE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED                             LAW OFFICES OF
                                                                              COZEN O’CONNOR
      COMPLAINT - 7                                                        A PROFESSIONAL CORPORATION
                                                                                 999 THIRD AVENUE
      CASE NO. 18-CV-00573 JCC                                                      SUITE 1900
                                                                            SEATTLE, W ASHINGTON 98104
                                                                                 (206) 340-1000
     39895018\1
             Case 2:18-cv-00573-JCC Document 37 Filed 02/08/19 Page 8 of 17



 1   Allstate admits that it offered and paid Olberg $16,370.68 (net $500 deductible). Allstate states

 2   that the contents of the valuation report speak for themselves and denies the allegations of

 3   Paragraph 33 to the extent they are inconsistent therewith. Unless expressly admitted, Allstate

 4   denies all other allegations and inferences set forth in Paragraph 33.

 5            34.   Answering the first sentence of Paragraph 34, upon information and belief,

 6   Allstate admits. Allstate states that the contents of the valuation report speak for themselves and

 7   denies the allegations of Paragraph 34 to the extent they are inconsistent therewith. Unless

 8   expressly admitted, Allstate denies all other allegations and inferences set forth in Paragraph 34.

 9            35.   Answering Paragraph 35, Allstate denies Plaintiffs’ characterization of the term

10   “gray-market vehicles,” denies that the term “gray-market vehicles” has any recognized

11   definition in the context of negotiating and settling total loss auto claims, denies that “gray-

12   market vehicles” are less valuable and that their prices are depressed, and denies that “gray-

13   market vehicles” are inherently non-comparable vehicles. Allstate states that the contents of the

14   valuation report speak for themselves and denies the allegations of Paragraph 35 to the extent

15   they are inconsistent therewith. Unless expressly admitted, Allstate denies all other allegations

16   and inferences set forth in Paragraph 35.

17            36.   Answering Paragraph 36, upon information and belief, Allstate admits that

18   Plaintiff Michael Clothier was an owner of a 2012 Dodge Laramie Longhorn that was totaled in

19   an accident in December 2016. Allstate further asserts that the appraisal clause in Mr. Clothier’s

20   policy was invoked, and Mr. Clothier accepted the appraised value, which Allstate paid in

21   addition to applicable taxes, license fees, and title transfer fees, minus deductible. Further

22   answering Paragraph 36, upon information and belief, Allstate admits that Plaintiff Jacob

23   Thompson was an owner of a 2013 Ford “Edge Limited” that was totaled in an accident in

24   January 2018. Allstate further asserts that the appraisal clause in Mr. Thompson’s policy was

25   invoked, and Mr. Thompson accepted the appraised value, which Allstate paid in addition to

26   applicable taxes, license fees, and title transfer fees, minus deductible. Further answering

      ALLSTATE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED                             LAW OFFICES OF
                                                                              COZEN O’CONNOR
      COMPLAINT - 8                                                        A PROFESSIONAL CORPORATION
                                                                                 999 THIRD AVENUE
      CASE NO. 18-CV-00573 JCC                                                      SUITE 1900
                                                                            SEATTLE, W ASHINGTON 98104
                                                                                 (206) 340-1000
     39895018\1
             Case 2:18-cv-00573-JCC Document 37 Filed 02/08/19 Page 9 of 17



 1   Paragraph 36, Allstate denies Plaintiffs’ characterization of the term “gray-market vehicles,”

 2   denies that the term “gray-market vehicles” has any recognized definition in the context of

 3   negotiating and settling total loss auto claims, denies that “gray-market vehicles” are less

 4   valuable and that their prices are depressed, and denies that “gray-market vehicles” are

 5   inherently non-comparable vehicles. Allstate states that the contents of the appraisal reports and

 6   valuation reports speak for themselves and denies the allegations of Paragraph 36 to the extent

 7   they are inconsistent therewith. Allstate is without sufficient information to form a belief as to

 8   the truth of the allegations set forth in Paragraph 36 insofar as they pertain to third party CCC,

 9   and therefore denies the same. Unless expressly admitted, Allstate denies all other allegations

10   and inferences set forth in Paragraph 36.

11            37.   Answering Paragraph 37, Allstate denies Plaintiffs’ characterization of the term

12   “gray-market vehicles,” denies that the term “gray-market vehicles” has any recognized

13   definition in the context of negotiating and settling total loss auto claims, denies that “gray-

14   market vehicles” are less valuable and that their prices are depressed, and denies that “gray-

15   market vehicles” are inherently non-comparable vehicles. Allstate states that the contents of the

16   valuation report speak for themselves and denies the allegations of Paragraph 37 to the extent

17   they are inconsistent therewith. Unless expressly admitted, Allstate denies all other allegations

18   and inferences set forth in Paragraph 37.

19            38.   Answering Paragraph 38, Allstate denies.

20            39.   Answering Paragraph 39, Allstate denies.

21                             VI.    CLASS ACTION ALLEGATIONS
22            40.   Paragraph 40 contains allegations regarding the nature of Plaintiffs’ claims to

23   which no response is required. Allstate denies that class certification is appropriate and denies

24   that this action satisfies any of the requirements of Federal Rule of Civil Procedure 23. To the

25   extent further response is required, Allstate denies the allegations set forth in Paragraph 40.

26            41.   Answering Paragraph 41 and all of its subparts, Allstate denies.

      ALLSTATE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED                             LAW OFFICES OF
                                                                              COZEN O’CONNOR
      COMPLAINT - 9                                                        A PROFESSIONAL CORPORATION
                                                                                 999 THIRD AVENUE
      CASE NO. 18-CV-00573 JCC                                                      SUITE 1900
                                                                            SEATTLE, W ASHINGTON 98104
                                                                                 (206) 340-1000
     39895018\1
            Case 2:18-cv-00573-JCC Document 37 Filed 02/08/19 Page 10 of 17



 1            42.    Answering Paragraph 42, Allstate is without sufficient information to form a

 2   belief as to whether the exact number of putative class members cannot be determined, and

 3   therefore denies. Allstate denies all other allegations and inferences set forth in Paragraph 42.

 4            43.    Paragraph 43 contains allegations regarding the nature of Plaintiffs’ claims to

 5   which no response is required. Allstate denies that class certification is appropriate. To the

 6   extent further response is required, Allstate denies the allegations set forth in Paragraph 43 and

 7   all subparts.

 8            44.    Answering the first and second sentences of Paragraph 44, Allstate is without

 9   sufficient information to form a belief as to the truth of the allegations made in therein, and

10   therefore denies the same. Allstate denies all other allegations and inferences set forth in

11   Paragraph 44.

12            45.    Allstate is without sufficient information to form a belief as to the truth of the

13   allegations made in Paragraph 45, and therefore denies the same.

14            46.    Answering Paragraph 46, Allstate denies.

15            47.    Answering the first sentence of Paragraph 47, Allstate denies. Allstate is without

16   sufficient information to form a belief as to the truth of the remaining allegations set forth in

17   Paragraph 47, and therefore denies the same.

18                                    FIRST CAUSE OF ACTION
19                                         (Breach of Contract)

20            48.    Answering Paragraph 48, Allstate incorporates by reference its responses to all

21   previous allegations.

22            49.    Answering Paragraph 49, Allstate states that the terms and conditions of its

23   standard form automobile policies in the State of Washington speak for themselves and denies

24   the allegations set forth in Paragraph 49 to the extent they are inconsistent therewith.

25            50.    Answering Paragraph 50, Allstate denies.

26            51.    Answering Paragraph 51, Allstate denies.

      ALLSTATE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED                             LAW OFFICES OF
                                                                              COZEN O’CONNOR
      COMPLAINT - 10                                                       A PROFESSIONAL CORPORATION
                                                                                 999 THIRD AVENUE
      CASE NO. 18-CV-00573 JCC                                                      SUITE 1900
                                                                            SEATTLE, W ASHINGTON 98104
                                                                                 (206) 340-1000
     39895018\1
            Case 2:18-cv-00573-JCC Document 37 Filed 02/08/19 Page 11 of 17



 1            52.     Answering Paragraph 52, Allstate denies.

 2                                   SECOND CAUSE OF ACTION
 3                  (Breach of the Implied Covenant of Good Faith and Fair Dealing)

 4            53.     Answering Paragraph 53, Allstate incorporates by reference its responses to all

 5   previous allegations.

 6            54.     Paragraph 54 contains legal conclusions, to which no response is required. To

 7   the extent a response is required, Allstate denies.

 8            55.     Answering Paragraph 55, Allstate denies.

 9            56.     Answering Paragraph 56, Allstate denies.

10            57.     Answering Paragraph 57, Allstate denies.

11            58.     Answering Paragraph 58, Allstate denies.

12                                    THIRD CAUSE OF ACTION
13                (Consumer Protection Act-Violation of WASH. REV. CODE § 19.86.020)

14            59.     Answering Paragraph 59, Allstate incorporates by reference its responses to all

15   previous allegations.

16            60.     Answering Paragraph 60, Allstate denies.

17            61.     Answering Paragraph 61, Allstate denies.

18            62.     Paragraph 62 contains legal conclusions, to which no response is required. To

19   the extent a response is required, Allstate denies.

20            63.     Answering Paragraph 63, Allstate denies.

21                                   FOURTH CAUSE OF ACTION
22                                  (Declaratory and Injunctive Relief)

23            64.     Answering Paragraph 64, Allstate incorporates by reference its responses to all

24   previous allegations.

25            65.     Paragraph 65 contains allegations regarding the nature of Plaintiffs’ claims to

26   which no response is required. Allstate denies that class certification, injunctive relief, or

      ALLSTATE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED                            LAW OFFICES OF
                                                                             COZEN O’CONNOR
      COMPLAINT - 11                                                      A PROFESSIONAL CORPORATION
                                                                                999 THIRD AVENUE
      CASE NO. 18-CV-00573 JCC                                                     SUITE 1900
                                                                           SEATTLE, W ASHINGTON 98104
                                                                                (206) 340-1000
     39895018\1
            Case 2:18-cv-00573-JCC Document 37 Filed 02/08/19 Page 12 of 17



 1   declaratory relief are appropriate. To the extent further response is required, Allstate denies the

 2   allegations set forth in Paragraph 65.

 3            66.     Paragraph 66 contains legal conclusions, to which no response is required. To

 4   the extent a response is required, Allstate denies.

 5            67.     Paragraph 67 contains allegations regarding the nature of Plaintiffs’ claims to

 6   which no response is required. Allstate denies that class certification or declaratory relief are

 7   appropriate. To the extent further response is required, Allstate denies the allegations set forth

 8   in Paragraph 67.

 9            68.     Answering the first sentence of Paragraph 68, Allstate denies. The remainder of

10   Paragraph 68 contains allegations regarding the nature of Plaintiffs’ claims to which no response

11   is required. Allstate denies that class certification or injunctive relief is appropriate. To the

12   extent further response is required, Allstate denies the allegations set forth in Paragraph 68.

13                                         PRAYER FOR RELIEF
14            Allstate denies Plaintiffs’ Prayer for Relief in its entirety.

15   ALLSTATE DENIES EACH AND EVERY ALLEGATION IN PLAINTIFFS’ COMPLAINT

16   UNLESS EXPRESSLY ADMITTED HEREIN.

17                                             JURY DEMAND
18            Plaintiffs’ jury demand does not call for a response from Allstate.

19                                      AFFIRMATIVE DEFENSES
20            Pursuant to Rule 8(c) of the Federal Rules of Civil Procedure, Allstate sets forth the

21   following affirmative and other defenses, on personal knowledge as to its own actions and on

22   information and belief as to the actions of others. By asserting the following Affirmative

23   Defenses, Allstate does not concede or admit that it bears or has assumed any burden of proof

24   therewith. The claims of Plaintiffs and members of the putative class vary substantially,

25   rendering it impossible for Allstate to articulate all defenses against all putative class members.

26
      ALLSTATE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED                                 LAW OFFICES OF
                                                                                  COZEN O’CONNOR
      COMPLAINT - 12                                                           A PROFESSIONAL CORPORATION
                                                                                     999 THIRD AVENUE
      CASE NO. 18-CV-00573 JCC                                                          SUITE 1900
                                                                                SEATTLE, W ASHINGTON 98104
                                                                                     (206) 340-1000
     39895018\1
            Case 2:18-cv-00573-JCC Document 37 Filed 02/08/19 Page 13 of 17



 1   Allstate reserves the right to assert additional defenses in the event that discovery or further

 2   investigation demonstrates that any such defense is appropriate or applicable:

 3            1.    Plaintiffs’ claims, as well as those of the putative class members, are barred in

 4   whole or in part to the extent the Complaint fails to state a claim upon which relief may be

 5   granted.

 6            2.    Plaintiffs and any putative class member are unable to prove a violation of RCW

 7   § 19.86 et seq., including but not limited to their inability to prove that they suffered any damages

 8   in the form of injury to business or property caused by any unfair or deceptive act as required

 9   by RCW § 19.86.

10            3.    Allstate’s liability, if any, may be barred and/or limited by, and/or subject to the

11   terms, exclusions, conditions, definitions, endorsements, limits of liability, and other terms in

12   the policy or policies.

13            5.    Allstate’s liability, if any, may be barred to the extent that the Plaintiffs and/or

14   any putative class members have not performed and/or complied with all of the obligations,

15   conditions, and duties precedent and subsequent in the policy.

16            6.    There may be no coverage to the extent that the Plaintiffs have prejudiced

17   Allstate’s rights under the policy or at law.

18            7.    The claims of Plaintiffs and any putative class member are barred in whole or in

19   part to the extent doctrines such as release, acquiescence, assent and/or voluntary payment are

20   determined to apply.

21            8.    The claims of Plaintiffs and any putative class member are barred, in whole or in

22   part, to the extent equitable doctrines, including but not limited to laches, ratification, estoppel,

23   waiver, invited error, and/or unclean hands, are determined to apply.

24            9.    The claims of Plaintiffs and any putative class member are barred to the extent

25   that Plaintiffs acquiesced and/or consented to the conduct of which they now complain.

26
      ALLSTATE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED                              LAW OFFICES OF
                                                                               COZEN O’CONNOR
      COMPLAINT - 13                                                        A PROFESSIONAL CORPORATION
                                                                                  999 THIRD AVENUE
      CASE NO. 18-CV-00573 JCC                                                       SUITE 1900
                                                                             SEATTLE, W ASHINGTON 98104
                                                                                  (206) 340-1000
     39895018\1
            Case 2:18-cv-00573-JCC Document 37 Filed 02/08/19 Page 14 of 17



 1            10.      The claims of Plaintiffs and any putative class member are time-barred, in whole

 2   or in party, to the extent that any relevant statute of limitations or other applicable doctrine so

 3   provides.

 4            11.      The claims of Plaintiffs and any putative class members are barred in whole or

 5   part based upon a failure to mitigate any damages.

 6            12.      Any award to Plaintiffs and/or any putative class member in this action would

 7   constitute unjust enrichment.

 8            13.      Plaintiffs’ Complaint should be dismissed to the extent that there is no justiciable

 9   case or controversy.

10            14.      The claims of Plaintiffs’ and any putative class members are barred, in whole or

11   in part, to the extent that they lack standing.

12            15.      Plaintiffs are not the proper representative to bring an action on behalf of any

13   proposed class.

14            16.      Plaintiffs have failed to plead class allegations with the particularity required by

15   Fed. R. Civ. P. 23 and/or LCR 23.

16            17.      Plaintiffs will not be able to carry their burden of meeting the criteria set forth

17   under Fed. R. Civ. P. 23 and/or LCR 23 to maintain this case as a class action for reasons

18   including but not limited to the following: Plaintiffs do not or cannot fairly and adequately

19   represent any class, Plaintiffs’ claims are atypical of the putative class, there are no common

20   questions of fact or law that predominate over individual questions, a class action is not superior

21   to other means of resolving the issues presented in this lawsuit, and the interests of the putative

22   class are inconsistent and conflicting. Many issues in this case are fact specific and unsuitable

23   for resolution by way of a class action. Allstate may have additional affirmative defenses to

24   assert against class certification and reserves its right to assert those affirmative defenses in a

25   timely fashion.

26            18.      Plaintiffs and/or the putative class members are barred by res judicata.

      ALLSTATE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED                               LAW OFFICES OF
                                                                                COZEN O’CONNOR
      COMPLAINT - 14                                                         A PROFESSIONAL CORPORATION
                                                                                   999 THIRD AVENUE
      CASE NO. 18-CV-00573 JCC                                                        SUITE 1900
                                                                              SEATTLE, W ASHINGTON 98104
                                                                                   (206) 340-1000
     39895018\1
            Case 2:18-cv-00573-JCC Document 37 Filed 02/08/19 Page 15 of 17



 1            19.    Plaintiffs and/or the putative class members are not entitled to any relief, because

 2   they sustained no injury or damages as a result of any action or omission or any conduct by

 3   Allstate.

 4            20.    The claims of Plaintiffs and/or some or all of the putative class members are

 5   barred because they have assigned to others any right to pursue such claims.

 6            21.    The claims of Plaintiffs and/or some or all of the putative class members are

 7   barred by the appraisal provision(s) in the policy and under applicable Washington law.

 8            22.    Allstate reserves the right to strike any affirmative defenses that it later learns are

 9   not applicable and to add any affirmative defenses that are later revealed through the discovery

10   process or otherwise.

11                            RESERVATION OF RIGHTS TO AMEND
12            Allstate reserves the right to amend this Answer to Plaintiffs’ Complaint, and to amend,

13   add, or strike affirmative defenses as may appear merited or as to be without merit, and to assert

14   new or additional counterclaims, cross claims and/or third-party claims as may be warranted by

15   additional facts or circumstances that may be obtained through further information, discovery or

16   proceedings.

17                                        PRAYER FOR RELIEF
18            WHEREFORE, having answered Plaintiffs’ Complaint, and having asserted its

19   affirmative defenses, Allstate prays for judgment as follows:

20            A.     That Plaintiffs’ Complaint be dismissed with prejudice and that Plaintiffs take

21   nothing thereby;

22            B.     That this Court deny Plaintiffs’ request for class certification with prejudice;

23            C.     That this Court declare that Allstate did not violate the Washington Consumer

24   Protection Act or any other statute or law referenced in the Complaint;

25

26
      ALLSTATE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED                               LAW OFFICES OF
                                                                                COZEN O’CONNOR
      COMPLAINT - 15                                                         A PROFESSIONAL CORPORATION
                                                                                   999 THIRD AVENUE
      CASE NO. 18-CV-00573 JCC                                                        SUITE 1900
                                                                              SEATTLE, W ASHINGTON 98104
                                                                                   (206) 340-1000
     39895018\1
            Case 2:18-cv-00573-JCC Document 37 Filed 02/08/19 Page 16 of 17



 1            D.   That Allstate be awarded judgment against Plaintiffs for its defense costs,

 2   disbursements and expenses, including reasonable attorneys’ fees, to the extent permitted by

 3   law; and

 4            E.   For such other relief as the Court may deem just and proper.

 5
              DATED:      February 8, 2019.
 6
                                                COZEN O'CONNOR
 7

 8                                              By: /s/ William H. Walsh
                                                    William H. Walsh, WSBA No. 21911
 9                                                  E-mail: wwalsh@cozen.com
                                                    Anusha E. Jones, WSBA No. 52989
10                                                  E-mail: aejones@cozen.com

11                                                   999 Third Avenue, Suite 1900
                                                     Seattle, WA 98104
12                                                   Telephone: 206.340.1000
13
                                                     COZEN O’CONNOR
14
                                                     Wendy Enerson (pro hac vice)
15                                                   E-mail: wenerson@cozen.com
                                                     Peter J. Valeta (pro hac vice)
16                                                   E-mail: pvaleta@cozen.com
17
                                                     123 North Wacker Drive, Suite 1800
18                                                   Chicago, Illinois 60606
                                                     Telephone: 312.382.3100
19
                                                Attorneys for Defendant Allstate Insurance
20                                              Company
21

22

23

24

25

26
      ALLSTATE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED                         LAW OFFICES OF
                                                                          COZEN O’CONNOR
      COMPLAINT - 16                                                   A PROFESSIONAL CORPORATION
                                                                             999 THIRD AVENUE
      CASE NO. 18-CV-00573 JCC                                                  SUITE 1900
                                                                        SEATTLE, W ASHINGTON 98104
                                                                             (206) 340-1000
     39895018\1
            Case 2:18-cv-00573-JCC Document 37 Filed 02/08/19 Page 17 of 17



 1                                   CERTIFICATE OF SERVICE

 2            I hereby certify that on the date below, the foregoing was filed with the Clerk of the

 3   Court using the CM/ECF system which will send notification of such filing to the following:

 4    Steve W. Berman (WSBA #12536)                   Robert B. Carey (pro hac vice)
 5    HAGENS BERMAN SOBOL SHAPIRO LLP                 John M. DeStefano (pro hac vice)
      1918 Eighth Avenue, Suite 3300                  HAGENS BERMAN SOBOL SHAPIRO LLP
 6    Seattle, WA 98101                               11 West Jefferson Street, Suite 1000
      Telephone: (206) 623-7292                       Phoenix, AZ 85003
 7    steve@hbsslaw.com                               Telephone: (602) 224-2628
      rob@hbsslaw.com                                 johnd@hbsslaw.com
 8    Attorneys for Plaintiffs                        Attorneys for Plaintiffs
 9    Marc A. Goldich (pro hac vice)                  David Woloshin (pro hac vice)
10    AXLER GOLDICH LLC                               ASTOR WEISS KAPLAN & MANDEL LLP
      1520 Locust Street, Suite 301                   200 South Broad Street, Suite 600
11    Philadelphia, Pennsylvania 19102                Philadelphia, PA 19102
      Telephone: (267) 534-7400                       Telephone: (215) 790-0100
12    mgoldich@axgolaw.com                            dwoloshin@astorweiss.com
      Attorneys for Plaintiffs                        Attorneys for Plaintiffs
13
              DATED:        February 8, 2019.
14
                                                  /s/ Dava Bowzer
15                                                Dava Bowzer, Legal Assistant
16

17

18

19

20

21

22

23

24

25

26
      ALLSTATE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED                          LAW OFFICES OF
                                                                           COZEN O’CONNOR
      COMPLAINT - 17                                                    A PROFESSIONAL CORPORATION
                                                                              999 THIRD AVENUE
      CASE NO. 18-CV-00573 JCC                                                   SUITE 1900
                                                                         SEATTLE, W ASHINGTON 98104
                                                                              (206) 340-1000
     39895018\1
